IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 25, 2008
                                     No. 07-20391
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

POGO PRODUCING COMPANY, LLC

                                                  Plaintiff-Appellee
v.

KEM ANTHONY MOORE

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CV-2432


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The Memorandum and Order of the District Court entered November 30,
2006, granting partial summary judgment in favor of Pogo Producing Company,
LLC (“Pogo”) is affirmed for essentially the same reasons given by the District
Court. The Memorandum and Order of the District Court entered April 17,
2007, granting partial summary judgment in favor of Pogo and enjoining Moore
is affirmed for essentially the same reasons given by the District Court.
AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.